SWYGERT, Chief Judge.
This case was instituted on October 28, 1958. On June 17, 1959 Philip M. Cagen and Fred H. Thoms filed their motion for leave to withdraw their appearances for plaintiff. This motion was granted on June 26, 1959 and plaintiff was granted until July 10, 1959 within which to procure substituted counsel. On August 5, 1959 Philip M. Cagen and Fred H. Thoms filed their motion to reappear as counsel for plaintiff and this motion was granted on August 14, 1959; thereafter, certain pre-trial discovery procedures were undertaken by both parties including a motion for partial summary judgment filed by plaintiff’s counsel which motion was denied.
This case was set for trial on June 19, 1961 and counsel were notified on or about May 25, 1961. Philip M. Cagen filed a motion to withdraw his appearance on June 12, 1961 and a supplemental verified motion on June 13, 1961. Fred H. Thoms filed a motion to withdraw his appearance on June 13, 1961. These motions have been considered in light of the above facts along with the statement contained in Philip M. Cagen’s verified motion.
It is my view that when an attorney enters his appearance in a case for a party to litigation he does so as an authorized representative of that party. Accordingly, I do not believe that such attorney can or should be permitted to withdraw his appearance through unilateral action. This view has been incorporated in Rule 21 of the local Rules of the District Court. There has been no compliance with this rule.
 Moreover, in the instant case, the efforts to withdraw appearances come on the eve of the trial. In my opinion, unless there exist most compelling reasons, counsel should not be allowed to withdraw their appearances under these circumstances, even on notice to or with the consent of the party absent an understanding that the trial will not be delayed and that other counsel will be substituted.
Order.
The motion of Fred H. Thoms to withdraw his appearance as attorney for plaintiff is denied.
The verified supplemental motion of Philip M. Cagen to withdraw his appearance for plaintiff is denied.

. Rule 2. Withdrawal of Appearance.
(a) Counsel desiring to withdraw their apearance in any action shall file a petition requesting leave to do so. Such petition shall fix a time (to be procured from the judge or his secretary) when such petition will be heard. Petitioning counsel shall file with the court satisfactory evidence of at least five (5) days written notice of said bearing to his client.
(b) A withdrawal of appearance when accompanied by the appearance of other counsel shall constitute a waiver of the requirements of paragraph (a) of this rule.